MEMORANDUM **
Passport International Productions, Inc. appeals the district court’s preliminary injunction against Passport’s distribution, sale, or offering to sell a DVD of a 1976 *117concert by the group KISS. Applying the “limited and deferential” standard of review appropriate for preliminary injunction rulings, Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc), we cannot say that the district court abused its discretion or based its decision on an erroneous legal standard or clearly erroneous factual findings in granting the preliminary injunction after concluding that KISS Catalog, Ltd., Gene Klein p/k/a Gene Simmons, and Paul Stanley are likely to succeed on their copyright infringement claim. Playmakers LLC v. ESPN, Inc., 376 F.3d 894, 896-97 (9th Cir.2004) (explaining standard of review).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.